                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION – DETROIT
  IN RE:
                                                         CHAPTER 13
  KENNETH LEE CHRISTIAN,                                 CASE NO. 19-51671-PJS
                                                         JUDGE PHILLIP J. SHEFFERLY
  DEBTOR.
  _____________________/

                  TRUSTEE’S OBJECTION TO THE PROOF OF CLAIM
                   FILED BY ALLY BANK (PACER CLAIM NO. 13-1)

        NOW COMES the Chapter 13 Standing Trustee in this matter, David Wm. Ruskin, and
objects to the Proof of Claim filed by Ally Bank (PACER Claim No. 13-1), and in support thereof
states as follows:

       1.      The Proof of Claim filed by Ally Bank (PACER Claim No. 13-1), asserts that the
claim is secured, but does not attach proof that its security interest has been perfected in
contravention of Federal Rule of Bankruptcy Procedure 3001(d).

        2.       Pursuant to 11 USC Section 502 and Federal Rule of Bankruptcy Procedure
3001(c), creditor is required to attach legible documentation to the Proof of Claim to establish
creditor’s right to a security interest. Further, pursuant to Local Bankruptcy Rule 4001-6, a creditor
is not entitled to receive adequate protection payments unless such creditor has filed a Proof of
Claim with adequate proof of a security interest attached.

       WHEREFORE, the Chapter 13 Standing Trustee requests that this Honorable Court allow
the Proof of Claim filed by Ally Bank (PACER Claim No. 13-1), as an unsecured non-priority
claim in its entirety, and grant any other and further relief as this Court deems equitable and just,
including entering an Order absolving the Trustee from any duty to recoup disbursements
previously made to Ally Bank

                                         OFFICE OF DAVID WM. RUSKIN,
                                         STANDING CHAPTER 13 TRUSTEE

Dated:     June 23, 2020                 By: /s/ Thomas D. DeCarlo
                                         DAVID Wm. RUSKIN (P26803)
                                         LISA K. MULLEN (P55478)
                                         THOMAS D. DECARLO (P65330)
                                         Attorneys for Chapter 13 Trustee
                                         1100 Travelers Tower
                                         26555 Evergreen Road
                                         Southfield, MI 48076-4251
                                         Telephone (248) 352-7755



  19-51671-pjs       Doc 51     Filed 06/23/20     Entered 06/23/20 11:22:39         Page 1 of 4
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION - DETROIT
  IN RE:
                                                CHAPTER 13
  KENNETH LEE CHRISTIAN,                        CASE NO. 19-51671-PJS
                                                JUDGE PHILLIP J. SHEFFERLY
  DEBTOR.
  ___________________________/

                      (PROPOSED)
  ORDER SUSTAINING TRUSTEE’S OBJECTION TO THE PROOF OF
     CLAIM FILED BY ALLY BANK (PACER CLAIM NO. 13-1)

      This matter came on for hearing upon the Objection to Proof of Claim filed
by the Chapter 13 Standing Trustee pursuant to Local Bankruptcy Rule 3007-1, the
Objection having been served with the Notice of Objection to Claim in accordance
with the local bankruptcy rules, the requisite time for a response having passed, no
response to the Objection having been timely filed and served, and the Court being
otherwise sufficiently advised in the premises

      IT IS HEREBY Ordered that the Trustee’s Objection to Proof of Claim filed
by Ally Bank (PACER Claim No. 13-1) is SUSTAINED. The Proof of Claim filed
by Ally Bank (PACER Claim No. 13-1) is allowed as an unsecured non-priority
claim in its entirety.

       IT IS HEREBY FURTHER ORDERED that to the extent that the Chapter 13
Standing Trustee has previously made disbursements to such Creditor, the Trustee
shall not be obligated to recoup the same.

                                    EXHIBIT 1




  19-51671-pjs   Doc 51   Filed 06/23/20   Entered 06/23/20 11:22:39   Page 2 of 4
 Form B20B (Official Form 20B)
 12/1/2010
                                                    UNITED STATES BANKRUPTCY COURT
                                                     EASTERN DISTRICT OF MICHIGAN
                                                      SOUTHERN DIVISION - DETROIT
    IN RE:
    KENNETH LEE CHRISTIAN,                                                  CHAPTER 13 Proceeding
                                       DEBTOR.                              CASE NO. 19-51671-PJS
    AKA or DBA (if any:                                                     JUDGE PHILLIP J. SHEFFERLY

    Address(es):
    7255 Cherokee St
    Taylor, MI 48180-0000

    , -

    Social Security Number(s):

    Employer’s Tax Identification (EIN) No(s). (if any):
    _______________________________________/


                                NOTICE OF OBJECTION TO CLAIM FILED BY ALLY BANK (PACER CLAIM NO. 13-1)

          The Chapter 13 Standing Trustee has filed an objection to your claim in this bankruptcy case.

          Your claim may be reduced, modified, or disallowed. You should read these papers carefully and discuss them with your attorney,
if you have one.

          If you do not want the court to deny or change your claim, then on or before August 13, 2020, you or your lawyer must:

           1.       File with the court a written response to the objection, explaining your position, at:

                                                                     U.S. Bankruptcy Court
                                                                  211 W. Fort Street, Suite 2100
                                                                       Detroit, MI 48226

                    If you mail your response to the court for filing, you must mail it early enough so that the court will receive it on
                    or before the date stated above. All attorneys are required to file pleadings electronically.

                    You must also mail a copy to:

                    Frego & Associates - The Bankruptcy Law Office Plc, 23843 Joy Road, Dearborn Heights, MI 48127-0000
                    David Wm. Ruskin, 26555 Evergreen Rd., Ste 1100, Southfield, MI 48076
                    ALLY BANK, PO BOX 130424, ROSEVILLE, MN 55113-0004

                    2.        Attend the hearing on the objection, scheduled to be held on August 20, 2020, at 10:00 a.m., in Courtroom 1975, United
States Bankruptcy Court, 211 W. Fort Street, Detroit, Michigan, unless your attendance is excused by mutual agreement between yourself and the
objector’s attorney. (Unless the matter is disposed of summarily as a matter of law, the hearing shall be a pre-trial conference only. neither testimony
nor evidence will be received. A pre-trial scheduling order may be issued as a result of the pre-trial conference.)

          If you or your attorney do not take these steps, the court may decide that you do not oppose the objection to your claim, in which
event the hearing will be canceled, and the objection sustained.

                                                     OFFICE OF DAVID WM. RUSKIN,
                                                     STANDING CHAPTER 13 TRUSTEE

Dated:          June 23, 2020                        By: /s/ Thomas D. DeCarlo
                                                     DAVID Wm. RUSKIN (P26803)
                                                     LISA K. MULLEN (P55478)
                                                     THOMAS D. DECARLO (P65330)
                                                     Attorneys for Chapter 13 Trustee,
                                                             David Wm. Ruskin
                                                     1100 Travelers Tower
                                                     26555 Evergreen Road
                                                     Southfield, MI 48076-4251
                                                     Telephone (248) 352-7755


                19-51671-pjs         Doc 51         Filed 06/23/20            Entered 06/23/20 11:22:39                    Page 3 of 4
                                     UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION - DETROIT
  IN RE:
                                                            CHAPTER 13
  KENNETH LEE CHRISTIAN,                                    CASE NO. 19-51671-PJS
                                                            JUDGE PHILLIP J. SHEFFERLY
  DEBTOR.
  _______________________________________/

                  CERTIFICATE OF SERVICE OF TRUSTEE’S OBJECTION TO THE PROOF
                       OF CLAIM FILED BY ALLY BANK (PACER CLAIM NO. 13-1)

        I hereby certify that on June 23, 2020, I electronically filed the Trustee’s Objection to the Proof of Claim filed by
Ally Bank (PACER Claim No. 13-1) With (Proposed) Order Sustaining Trustee’s Objection to the Proof of Claim filed by
Ally Bank (PACER Claim No. 13-1), Notice of Objection to Claim filed by Ally Bank (PACER Claim No. 13-1) and
Certificate of Service with the Clerk of the Court using the ECF system which will send notification of such filing to the
following:
        The following parties were served electronically:
                FREGO & ASSOCIATES - THE BANKRUPTCY LAW OFFICE PLC
                23843 JOY ROAD
                DEARBORN HEIGHTS, MI 48127-0000

        The following parties were served via First Class Mail at the addresses below by depositing same in a United States
Postal Box with the lawful amount of postage affixed thereto:

                KENNETH LEE CHRISTIAN
                7255 CHEROKEE ST
                TAYLOR, MI 48180-0000


                ALLY BANK
                PO BOX 130424,
                ROSEVILLE, MN 55113-0004

        The following parties were served via Certified Mail:

                Ally Bank
                Attn: Jeffrey Brown, CEO
                200 West Civic Center Drive
                Sandy, UT 84070
                                        _________/s/ Vanessa Wild________
                                        Vanessa Wild
                                        For the Office of David Wm. Ruskin
                                        Chapter 13 Standing Trustee-Detroit
                                        1100 Travelers Tower
                                        26555 Evergreen Road
                                        Southfield, MI 48076-4251
                                        (248) 352-7755


             19-51671-pjs     Doc 51      Filed 06/23/20        Entered 06/23/20 11:22:39          Page 4 of 4
